COLLIER, C. J.
A decree of an orphans’ court settling an estate, and adjudging to the distributees their respective shares, must be regarded conclusive, so far as the authority of that court over the subject is concerned — quite as much so, as a decree in chancery or the judgment of a court of law. No other conclusion can be attained, for the legislature have in effect so declared in repeated instances — among others by providing that their payment may be enforced by execution.
In the case before us, the decree seems to have been perfected in due .form, and about nine' months afterwards, the party against whom it was rendered, moved to have it vacated or entered satisfied, either in whole or in part, as it respects the several interest of the plaintiffs in error. The testimony of the witnesses who were examined on the hearing of the motion, must be placed out of view as it impeaches the decree, and if effect could be accorded to it, would to the extent to which the decree is complained of, avoid it. It is not permissible for a court to avoid its judgment or decree after the expiration of the term at which it was rendered, unless it be in conformity to some legislative provision, or a practice so. often recognized as to establish it. We are aware of no statute which confers such a power upon the orphans’ court, and as that court does nbt proceed according to the course of chancery, it cannot exercise a modifying or annuling power over its final decrees by any proceeding analogous to a bill of review.
It is not competent for the defendant in a judgment to move its satisfaction by the court rendering it, upon an allegation that the plaintiff had released him previous to the trial .of the cause, or that he had satisfied the demand, and failed or neglected, for any cause, to make defence. This conclusion is the result of familiar and long established principles, and need not be sustained by the citation of authorities.
Carroll et al. v. Moore, 7 Ala. R. 615, is not in the slight*651est degree adverse to any thing we have said. There the order of satisfaction was entered simultaneously with the rendition of the decree, in fact was regarded as a part of the same proceeding. Its legal efFect was the same, as if it had been embodied in it.
Landreth’s adm’r v. Landreth’s distributees, 12 Ala. Rep. 640, is directly in point, so far as principle is concerned. True, the facts are dissimilar — there the court, previous to the rendition of the decree, had disallowed the receipts for the payment of money by the administrator, which the latter moved to have entered, as a .satisfaction of the decree pro tanto, upon the introduction of additional evidence. Here the matters brought to the view of the orphans’ court upon the motion, may, or may not have been previously mooted and rejected, at least so far as the record can appropriately and legitimately inform us. But however this may be, is not a material inquiry; for as the evidence upon which the motion was made was in existence previous to the rendition' of the decree, it should then have been brought to the view of that court, so as to have made it available against the plaintiffs in error, and cannot furnish a ground for directing satisfaction of the decree to be entered.
If the facts recited in the bill of exceptions were established in chancery, perhaps that court might afford the relief that is sought, or at least such as is proper under the circumstances. But be this as it may, the order of the orphans’ court cannot, as we have seen, be supported, and it is therefore reversed.